Exhibit 10.1

January 7, 2011

[Employee Name]

[Employee Address]

Dear [Employee]:

In consideration of the transactions contemplated in the Agreement and Plan of
Merger by and among Duke Energy Corporation (the “Company”), Diamond Acquisition
Corporation and Progress Energy, Inc. (“Progress”), dated as of January 8, 2011
(the “Merger Agreement”), and your continued employment with the Company
following the consummation of the Merger (as defined in the Merger Agreement),
this letter agreement sets forth your agreement to waive certain limited rights
to terminate your employment for Good Reason (as defined in the Progress
Management Change-in-Control Plan, as amended and restated effective January 1,
2008 (the “CIC Plan”)) or to claim “constructive termination” pursuant to your
employment agreement with [Progress Entity], dated as of [date] (the “Employment
Agreement”).

You acknowledge and agree to waive your right to (i) terminate your employment
for Good Reason under (a) Section 2.13(b) of the CIC Plan as a result of a
change in your position, duties or responsibilities in connection with becoming
the officer responsible for Regulated Utilities at the Company following the
consummation of the Merger; (b) Section 2.13(c) of the CIC Plan as a result of a
change in your total incentive compensation opportunity due to your becoming a
participant in the Company’s incentive compensation plans following the
consummation of the Merger; provided that your target incentive compensation
opportunity is substantially similar to that of similarly situated executives of
the Company; and (c) Section 2.13(d) of the CIC Plan as a result of a relocation
to Charlotte, North Carolina in connection with the Merger or (ii) claim
constructive termination under your Employment Agreement as a result of the
changes to your position or duties or the relocation of your principal work
location as set forth above. Progress acknowledges that in the event that the
Merger Agreement is terminated without the Merger being consummated, this letter
agreement will be void ab initio and of no further force or effect.

This letter agreement does not affect any other terms or in any way waive any
other rights that you may have under the CIC Plan, your Employment Agreement or
any other agreements between you and Progress or any of its affiliates or the
compensation and benefit plans of Progress or any of its affiliates in which you
participate as of the date hereof, including your right to terminate your
employment for Good Reason under the CIC Plan or to claim constructive
termination under your Employment Agreement, in each case for a reason other
than the specific reasons set forth herein, and applies only if a
Change-in-Control (as defined in the CIC Plan) occurs as a result of the
transactions contemplated by the Merger Agreement.



--------------------------------------------------------------------------------

Please sign below to indicate your acknowledgment and acceptance of the terms of
this letter agreement.

 

Very truly yours, By:  

 

Name:   William D. Johnson Title:   Chairman, President and CEO,   Progress
Energy, Inc.

Agreed to and acknowledged

as of the 8th day of January, 2011:

 

 

[Employee]